IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-66,841-02


                           EX PARTE JOHN D. EDWARDS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. 13-02-01583-CR(1) IN THE 221ST DISTRICT COURT
                         FROM MONTGOMERY COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of theft from a non-

profit organization and sentenced to fifty-two years’ imprisonment. The Thirteenth Court of Appeals

dismissed his appeal for want of jurisdiction. Edwards v. State, No. 13-14-00375-CR (Tex.

App.—Corpus Christi–Edinburg Sep. 25, 2014)(not designated for publication).

        Applicant contends that he was denied his right to appeal because counsel failed to timely

file a notice of appeal.
                                                                                                      2

        The trial court has determined that notice of appeal was not timely filed. We find that

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

in Cause No. 13-02-01583-CR from the 221st District Court of Montgomery County. Applicant is

ordered returned to that time at which may give a written notice of appeal so that may then, with the

aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of this opinion, the trial

court shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall immediately appoint an attorney to represent Applicant

on direct appeal. All time limits shall be calculated as if the sentence had been imposed on the date

on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute an

appeal, must take affirmative steps to file a written notice of appeal in the trial court within 30 days

after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 20, 2015
Do not publish